Citation Nr: 0108902	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  97-31 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
dependents' educational assistance benefits under 38 U.S.C. 
Chapter 35 was timely filed.


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran had active service from November 1948 to 
September 1970.  The appellant is his son; the appellant had 
active service from June 1988 to August 1992.  

This appeal arises from a September 1996 decision of the 
Committee on Waivers and Compromises (Committee) of the St. 
Paul, Minnesota Debt Management Center (DMC), which denied 
the appellant's request for waiver of recovery of an 
overpayment of dependents' educational assistance benefits 
under 38 U.S.C. Chapter 35 on the basis that the request was 
not filed in a timely manner.  This case was before the Board 
in September 1999 when it was remanded for additional 
development.


FINDINGS OF FACT

1.  The first letter notifying the appellant of an 
overpayment of dependents' educational assistance benefits 
was mailed to the appellant on September 30, 1995; included 
with this notice was information advising the appellant of 
his right to request waiver of the debt within 180 days.

2.  The appellant's request for waiver of the overpayment of 
dependents' educational assistance benefits was dated August 
20, 1996 and noted to be received by the DMC on August 27, 
1996, nearly one year following issuance of the notice of 
overpayment.



CONCLUSION OF LAW

The appellant's claim for waiver of recovery of an 
overpayment of dependents' educational assistance benefits 
was not timely filed.  38 U.S.C.A. §§ 5107, 5302(a), 7105 
(West 1991); 38 C.F.R. § 1.963(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence of record shows that the appellant was in 
receipt of dependents' educational assistance benefits under 
38 U.S.C. Chapter 35.  By letter dated in September 1995 and 
mailed to the appellant at his address of record, the RO 
notified the appellant that his dependents' educational 
assistance award was terminated on the basis that he withdrew 
from all his courses in March 1995.  This retroactive 
termination of benefits created the overpayment in question.

On September 30, 1995, the appellant was mailed a notice of 
overpayment of dependents' educational assistance benefits.  
Included with this notice was information regarding the 
appellant's right to request a waiver of the debt within 180 
days.  Although a copy of this demand letter is not of 
record, VA's Debt Management Center certified in January 2000 
that the demand letter and the notice of rights were mailed 
on September 30, 1995 to the appellant's address of record 
and was not returned as undeliverable due to an incorrect 
address.  A sample copy of the code 100 demand letter was 
attached to the certification along with a copy of the CAROLS 
Master File indicating that a code 100 letter was sent to the 
appellant at his address of record on September 30, 1995.

The threshold question to be answered in this case is whether 
the appellant has submitted a timely request for waiver of 
recovery of an overpayment of dependents' educational 
assistance benefits after notification of the indebtedness.

Under the applicable criteria, a request for waiver of an 
indebtedness under this section shall only be considered: (1) 
if it is made within 2 years following the date of a notice 
of indebtedness issued on or before March 31, 1983, by the 
Department of Veterans Affairs (VA) to the debtor, or (2) 
except as otherwise provided herein, if it is made within 180 
days following the date of a notice of indebtedness issued on 
or after April 1, 1983, by the VA to the debtor.  The 180 day 
period may be extended if the individual requesting waiver 
demonstrates to the Chairperson of the Committee on Waivers 
and Compromises that, as a result of an error by either the 
VA or the postal authorities, or due to other circumstances 
beyond the debtor's control, there was a delay in such 
individual's receipt of the notification of indebtedness 
beyond the time customarily required for mailing (including 
forwarding).  If the requester does substantiate that there 
was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180-day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b).  
See also 38 U.S.C.A. § 5302(a).

In the case at hand, the appellant's request for waiver of 
the overpayment of dependents' educational assistance 
benefits, dated August 20, 1996, was noted to be received by 
the DMC on August 27, 1996.  The appellant claimed, 
essentially, that he had to drop out of school to get a job 
in order to support his family.

By decision in September 1996, the Committee denied the 
appellant's request for waiver of recovery of the overpayment 
because his request was not received within the requisite 180 
days following the notification of indebtedness.  The 
Committee cited 38 C.F.R. § 1.963(b) and 38 U.S.C.A. § 
5302(a) in its decision.  

In November 1996, the appellant submitted a notice of 
disagreement with the decision to deny his waiver request.  
He stated:

I maintain that I indeed made use of the 
180 day time limit and submitted a 
request for the waiver to the regional 
office in Roanoke, VA.  When I received a 
letter indicating that the debt was still 
due, I called and only then was I told 
that I was to submit the waiver request 
to the offices in Minnisota [sic].  I 
then submitted both the letter I sent to 
Roanoke and the other letter I was 
advised upon by a VA representative to 
the office in Minnisota [sic].

An August 1997 Report of Contact indicates that no record of 
an earlier waiver request was located in the claims folder or 
education folders at the Roanoke RO.  Likewise, no record of 
an earlier waiver request was located in the education 
folders at the Buffalo RO.

In August 1997, the RO issued the appellant a statement of 
the case, which explained that his waiver request was denied 
on the basis that it was not received within the applicable 
time limit.  The appellant was also informed that a review of 
the veteran's claims folder and the education folders of two 
of the veteran's other dependents, located at the Roanoke RO, 
revealed no record of an earlier waiver request.  The 
appellant was also informed that a review of the education 
folders of two of the veteran's other dependents, located at 
the Buffalo RO, revealed no record of an earlier waiver 
request.  The appellant submitted a substantive appeal in 
October 1997, wherein he reiterated his contention that he 
submitted a waiver request to the Roanoke RO in 1995.

Based on the above factual grounds, a timely request for 
waiver of recovery of the overpayment would have been 
received by the VA within 180 days from September 30, 1995.  
The uncontroverted evidence demonstrates that the appellant's 
request for waiver was received in August 1996, more than 
four months too late for consideration of the request.  It 
has not been contended or shown that the appellant ever 
requested an extension of time to file a waiver request.  In 
addition, the appellant has not substantiated that the letter 
notifying him of the indebtedness and the right to request a 
waiver was not received by him within a few days after it was 
posted.

Moreover, there is nothing in the record to establish that 
the demand letter notifying the appellant of his right to 
request a waiver was returned as undeliverable.  As 
previously stated, by letter dated September 30, 1995 and 
mailed to the appellant at his address of record, the DMC 
notified the appellant of overpayment of dependents' 
educational assistance benefits and provided him with notice 
of appellate rights.  The appellant has not substantiated or 
even alleged that he failed to timely receive the initial 
notice of the overpayment and his right to request a waiver 
of that overpayment.  The facts are clear and establish 
beyond any doubt that he received the notice of the 
overpayment shortly after it was mailed.  

Although the appellant claims that he submitted a waiver 
request within 180 days of receiving the September 1995 
notice of overpayment, the evidence of record does not 
substantiate this claim.  The appellant's failure to request 
a waiver within 180 days mandates a denial of his claim.

Finally, the Board notes that the RO has met its duty to 
assist the appellant in the development of this claim under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  By virtue of the September 1996 
Committee decision and the August 1997 Statement of the Case 
issued during the pendency of the appeal, the appellant was 
given notice of the evidence necessary to substantiate the 
claim.  Furthermore, the RO made reasonable efforts to obtain 
relevant records adequately identified by the appellant.  
Specifically, when the veteran alleged that he submitted a 
waiver request to the Roanoke RO in 1995, a search of the 
claims and education folders at the Roanoke RO was conducted.


ORDER

As a timely claim for waiver of recovery of an overpayment of 
dependents' educational assistance benefits was not 
submitted, the appeal is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 

